DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2018 is incompliance with the provisions of 37 CFR 1.97. Accordingly, the
information disclosure statements are being considered by the examiner.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 13 and 14, because it is dependent on claim 13, is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is not further limiting because there is no method step being presented.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claims 13 and claim 14, because it is dependent on claim 13, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what methods are required for this claim and since there is no method present in claim 13, it does not positively recite a method step, therefore it is unclear as to what the metes and bounds of the claim are.


	Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-7, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130233779 A1-Farrish.

Claim 1: “A method for providing light deep into a body of liquid, the method comprising: injecting air/bubbles into the body of liquid, and shining light through the bubbles.”:  Farrish disclose the invention relates to method and apparatus for an upflow algae scrubber (Para. [0002], lines 1-2); further, Farrish disclose the grow-fences keep the growth attached to fence allowing light to penetrate deep into the water (Para. [0033], lines 9-10).  Farrish disclose the venturi valve uses the Bernouli principle of air injection (Para. [0054], lines 2-3); Farrish discloses a light source 113 (Para. [0035], lines 3-4).

Claim 2: “wherein the light comes from a light source that outputs a narrow-angle beam of light.”:  Farrish disclose the light source 113 may be supplied by natural or artificial means, further, natural lighting would include redirected light from the sun via mirrors, metal conduits or fiber optics, whereas artificial lighting would include all manner of electric bulbs, light emitting diodes, or other light-emitting devices (Para. [0048], lines 6-10), therefore, lighting via conduits, optics, or other light-emitting devices can produce a narrow-angle beam of light.

Claim 3: “wherein the bubbles are injected into the liquid using an air pump or an air stone connected to the air pump.”:  Farrish disclose the bubbling component 107 is a device for producing gas bubbles in a liquid; for example, the bubbling component 107 

Claim 4: “wherein the bubbles are injected into the liquid using a venturi effect.”:  Farrish disclose a venturi valve 303 is used to introduce gas bubbles to the water stream (Para. [0054], lines 1-2).
 
Claim 5: “A method of claim 4, wherein the venturi effect is created by connecting an airline to a water line, wherein the water line has water coming into the body of liquid; and the airline is connected to an area of low pressure of the water line.”:  Farrish disclose a venturi valve 303 is used to introduce gas bubbles to the water stream; the venturi valve 303 uses the Bernouli principle of air injection; a stream of highly pressurized water is injected through the housing 205 which is restricted at one end; as it exits the restriction, an opening 305 that is adjacent to the output of the restriction causes a pressure differential to occur; this has the effect of dragging air along with the stream of water producing many tiny gas bubbles; the venturi valve 303 may introduce gas bubbles to the water stream without supplemental addition of air from an externally powered source (Para. [0054], lines 1-11).

Claim 6: “A system for growing macroalgae or microalgae attached to a mesh surface or suspended in a liquid,”:   Farrish disclose the invention relates to promoting controlled growth of algal biomass in an efficient (Para. [0002], lines 3-4).  Further, Farrish discloses a macroalgal attachment component 105 is a screen or rigid mesh for 
“the system comprising: a container for the liquid in which algae is to be cultured;”: Farrish discloses the container 103 can be any vessel capable for holding water (Para. [0034], lines 3-4, Fig. 1); further, Farrish disclose the macroalgal attachment component 105 is directly exposed to the water in the container (Para. [0042], lines 16-18).
“and - 18 -a lighting method of claim 1 to provide light into the liquid and onto the algae submerged in the liquid.”:  Farrish disclose the e light source 113 is directed at the surface 127 of the macroalgal attachment component (Para. [0048], lines 2-3); Fig. 1 illustrates the light source 113 providing light to the algae submerged in water.

Claim 7: “A system of claim 6 for growing attached microalgae, wherein the light is deflected and/or scattered by the bubbles onto a surface inside the container on which algae is to be grown.”:  Farrish disclose the light source 113 may be supplied by natural or artificial means, further, natural lighting would include redirected light from the sun via mirrors, metal conduits or fiber optics, whereas artificial lighting would include all manner of electric bulbs, light emitting diodes, or other light-emitting devices (Para. [0048], lines 6-10); therefore the light can me deflected via mirrors, light emitting diodes, or other light-emitting devices.

Claim 11: “A system of claim 6 for growing suspended microalgae in a pond or a container wherein the bubbles are injected at one or more points on the bottom of the pond or the container.”:  Farrish disclose the invention is relates to a method and apparatus for upflow algae scrubber, marcoalgal photobioreactor and seaweed cultivator (Para. [0033], lines 1-3).  Further, Farrish disclose container 103 can be any vessel capable for holding water; for example, container 103 may be a swimming pool, a spa, a lake, an ocean, a reservoir, etc., (Para. [0034], lines 4-6).  Additionally, Farrish discloses, housing 115 defines a gas inlet 119 for receiving a flow of gas and a set of gas bubble ports 121 for releasing the gas into the container 103 (Para. [0036], lines 5-7, Fig. 1) and the gas inlet 119 receives gas through a pipe or tube 123 (Para. [0036], line 7, Fig. 1).

Claim 12: “A method of claim 1, wherein an amount of air/bubbles injected into the liquid varies over time.”:  Farrish discloses in an aquarium the bubbling component 107 emits 0.01-1.0 liters/ minute per lineal inch of the bubbling component 107 (Para. [0036], lines 25-26).

Claim 13: “A method of claim 2 optionally combined with claim 3 optionally combined with claim 4 or 5 optionally combined with claim 6, 7, 8, 9, 10, or 11 optionally combined with claim 12.”:  Farrish disclose “wherein the light comes from a light source that outputs a narrow-angle beam of light.”:  Farrish disclose the light source 113 may be supplied by natural or artificial means, further, natural lighting would include redirected light from the sun via mirrors, metal conduits or fiber optics, whereas artificial 

Claim 14: “A system for growing algae using the method of claim 13.”:  Farrish discloses the macroalgal attachment component 105 for algal growth (Para. [0037], 

Claim 15: “A method of claim 1 wherein a light conductor is used to conduct light to a point inside the body of liquid.”:  Farrish disclose the light source 113 is directed at the surface 127 of the macroalgal attachment component 105 (Para. [0048], lines 2-3), further, Farrish disclose an artificial light (i.e. an electric lightbulb), the light source 113 may be supplied by natural or artificial means; natural lighting would include redirected light from the sun via mirrors, metal conduits or fiber optics, whereas artificial lighting would include all manner of electric bulbs, light emitting diodes, or other light-emitting devices (Para. [0048], lines 4-9).

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130233779 A1-Farrish as applied to claim 7 above, and further in views of US 9005918 B2- Dvorak et al. and US 9003695 B2-Oyler.  

Regarding claim 8, Farrish teaches the invention discussed above in claim 7.  Farrish does teach a water inlet (inlet 119, Para. [0041]), where water is allowed to enter the compartment and container.  However, Farrish does not explicitly teach a water outlet of the container.  
For claim 8, Dvorak et al. an algae bioreactor, system and process (Col. 1, lines 1-2) where the algae bioreactor is provided and includes a container with an inlet and an outlet (Col. 2, lines 1-2), which reads on the instant claim limitation of a water outlet of the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention and container of Farrish to further include a water outlet as taught by Dvorak et al., because Dvorak et al. teaches a 

Regarding claim 8, Farrish teaches the invention discussed above in claim 7.  Farrish does teach a water inlet (inlet 119, Para. [0041]), where water is allowed to enter the compartment and container.  However, Farrish does not teach a water-tight lid, a portion of which is transparent.
For claim 8, Oyler teaches invention relating to the growth of algae (Col. 1, lines 12-13) and lids (covers) having different translucence (Col. 2, lines 13-14), and the cover closes the channel to an outside environment (Col. 2, lines 23-24), which reads on the instant claim limitation of a water-tight lid, a portion of which is transparent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention and container of Farrish to further include a transparent lid and a water-tight lid as taught by Oyler, because Oyler teaches the covers can have different translucence, meaning one permits greater amounts of light through the cover compared to the other cover where algae can be cultivated in such system within the body of water and under conditions sufficient to promote algae growth (Col. 2, lines 13-17) and Oyler teaches a cover system that substantially closes the channel to an outside environment and forms a protected growth volume; the cover system can be designed to selectively adjust amounts of light allowed to enter the protected growth volume (Col. 2, lines 24-28).

claim 8, Farrish teaches the invention discussed above in claim 7.  Farrish does teach a water inlet (inlet 119, Para. [0041]), where water is allowed to enter the compartment and container.  Further, Farrish teaches the light is configured to shine light down into the container (Para. [0057], lines 3-4, Fig. 4).  However, Farrish does not teach a water-tight lid, a portion of which is transparent.
 For claim 8, Oyler teaches invention relating to the growth of algae (Col. 1, lines 12-13) and lids (covers) having different translucence (Col. 2, lines 13-14), which reads on the instant claim limitation of a lid, a portion of which is transparent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention and container of Farrish to further include a transparent lid and a water-tight lid as taught by Oyler, because Oyler teaches the covers can have different translucence, meaning one permits greater amounts of light through the cover compared to the other cover where algae can be cultivated in such system within the body of water and under conditions sufficient to promote algae growth (Col. 2, lines 13-17) and Oyler teaches a cover system that substantially closes the channel to an outside environment and forms a protected growth volume; the cover system can be designed to selectively adjust amounts of light allowed to enter the protected growth volume (Col. 2, lines 24-28).

Regarding claim 9, Farrish teaches the invention discussed above in claim 6.  Farrish does teach the gas inlet 119 may receive gas through a pipe or tube 123 (Para. [0036], line 8) via a bubbling component 107 which produces bubbles (Para. [0036], lines 1-2), further, Fig. 1 of Farrish illustrates the tube 123 is submerged in water and 
For claim 9, Oyler teaches a channel is substantially translucent (Col. 5, lines 15-16) and Oyler teaches channels can include troughs, pipes, trenches, conduits, or other similar structures (Col. 3, lines 9-11), which reads on the instant claim limitation of water pipe which is transparent.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention and container of Farrish to further include a transparent pipe or tube as taught by Oyler, because Oyler teaches the channel is substantially translucent to allow light to enter the protected growth volume.

Regarding claim 10, modified Farrish teaches the invention discussed above in claim 9.  Farrish does teach tube 123 is disposed vertically in the container 103, which is illustrated in Fig. 1.  Further, Farrish teaches housing 115 defines a gas inlet 119 for receiving a flow of gas and a set of gas bubble ports 121 for releasing the gas into the container 103 (Para. [0036], lines 5-7, Fig. 1) and the gas inlet 119 receives gas through a pipe or tube 123 (Para. [0036], line 7, Fig. 1).  Also, Farrish does teach the light is configured to shine light down into the container (Para. [0057], lines 3-4, Fig. 4).  However, Farrish does not teach a transparent tube.
For claim 10, Oyler teaches a channel is substantially translucent (Col. 5, lines 15-16) and Oyler teaches channels can include troughs, pipes, trenches, conduits, or 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention and container of Farrish to further include a transparent pipe or tube as taught by Oyler, because Oyler teaches the channel is substantially translucent to allow light to enter the protected growth volume.


Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130233779 A1-Farrish, and further in views of US 9005918 B2- Dvorak et al., US 9003695 B2-Oyler, US 20150034539 A1-Farrish, and US 9102923 B2-Meiser et al. 

Regarding claim 16, Farrish teaches the macroalgal attachment component 105 for algal growth (Para. [0037], lines 10-11).  Further, Farrish teaches an apparatus for water filtration (Para. [0087], lines 1-2).  Also, Farrish disclose container 103 can be any vessel capable for holding water (Para. [0034], lines 3-4), therefore, the shape of the container or vessel can vary.  However, Farrish does not teach a lid configured to cover the opening of the container.
For claim 16, Oyler teaches an invention relating to the growth of algae (Col. 1, lines 12-13) and lids (covers) (Col. 2, lines 13-14), which reads on the instant claim limitation of a lid configured to cover the opening of the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention and container of Farrish to further 

Regarding claim 16, modified Farrish teaches the invention discussed above.  Modified Farrish does teach mesh surface disposed in the container (Para. [0037], line 2).  However, modified Farrish does not teach a plurality of screens parallel to each other disposed in the container.  
For claim 16, Farrish (‘539) teaches a plurality of screens (appendages 2502A-2502D) which are positioned parallel to each other (Para. [0174], lines 7-9, Fig. 25), which reads on the instant claim limitation of a plurality of screens parallel to each other disposed in the container.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Farrish (‘779) and further include a plurality of screens parallel to each other disposed in the container as taught by Farrish (‘539), because Farrish (‘539) teaches planar attachment screen may be attached to a compartment inner surface in a parallel fashion, e.g., applying the screen onto the compartment inner surface much like sheets onto a bed, but using discrete mounting points whereby there is substantially no gap between the attachment screen and the compartment inner surface (Para. [0174], lines 4-8).

claim 16, modified Farrish teaches the invention discussed above.  However, modified Farrish does not teach a diffuser disposed near the bottom surface of the container. 
For claim 16, Dvorak et al. teaches a diffuser located on a bottom wall of the container (Col. 2, lines 23-24), which reads on the instant claim limitation of a diffuser disposed near the bottom surface of the container. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Farrish and further include a diffuser located at the bottom of the container as taught by Dvorak et al., because Dvorak et al. teaches the diffuser emits gas bubbles into the algae suspension (Col. 2, lines 24-25); further, Dvorak et al. teaches the diffuser produce an active flow of the algae from the container inlet to the container outlet (Col. 2, lines 26-27).

Regarding claim 16, modified Farrish teaches the invention discussed above.  Modified Farrish teaches a venturi valve 303 uses the Bernouli principle of air injection; a stream of highly pressurized water is injected through the housing 205 which is restricted at one end, producing bubbles (Para. [0054], lines 2-5) and an outlet (exit).  Further, modified Farrish teaches a diffuser discussed above.  However, modified Farrish does not teach a plurality of outlets.
For claim 16, Meiser et al. teaches the photobioreactor may comprises various outlet ports (Col. 6, line 51-52), which reads on the instant claim limitation of a plurality of outlets.


Regarding claim 16, modified Farrish teaches the invention discussed above.  Further, modified Farrish does teach the light is configured to shine light down into the container (Para. [0057], lines 3-4, Fig. 4).  However, Farrish does not teach a lid.
For claim 16, Oyler teaches an invention relating to the growth of algae (Col. 1, lines 12-13) and lids (covers) (Col. 2, lines 13-14), which reads on the instant claim limitation of a lid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention and container of Farrish to further include a lid (cover) as taught by Oyler, because Oyler teaches a cover system that substantially closes the channel to an outside environment and forms a protected growth volume; the cover system can be designed to selectively adjust amounts of light allowed to enter the protected growth volume (Col. 2, lines 24-28).

Regarding claim 18, modified Farrish teaches the invention discussed above in claim 16. Modified Farrish teaches an apparatus for water filtration (Para. [0087], lines 1-2) and a screen (Para. [0037], lines 1-2) and a plurality of screens, also discussed 
For claim 18, Dvorak et al. teaches a diffuser located on a bottom wall of the container (Col. 2, lines 23-24), which reads on the instant claim limitation of a diffuser provided in the inner surface of the container. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Farrish and further include a diffuser provided in the inner surface of the container as taught by Dvorak et al., because Dvorak et al. teaches the diffuser emits gas bubbles into the algae suspension (Col. 2, lines 24-25); further, Dvorak et al. teaches the diffuser produce an active flow of the algae from the container inlet to the container outlet (Col. 2, lines 26-27).

 Regarding claim 19, modified Farrish teaches the invention discussed above in claim 16.  Modified Farrish teaches a light source 113 is provided between the inner surface of the container 103 (which can be any vessel type discussed above) and an adjacent screen 105 (discussed above and illustrated in Fig. 1).  However, modified Farrish does not teach adjacent or a plurality of screens.
For claim 19, Farrish (‘539) teaches a plurality of screens (appendages 2502A-2502D) which are positioned parallel to each other (Para. [0174], lines 7-9, Fig. 25), which reads on the instant claim limitation of adjacent screens.
.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130233779 A1-Farrish, and further in views of US 9005918 B2- Dvorak et al., US 9003695 B2-Oyler, US 20150034539 A1-Farrish, US 9102923 B2-Meiser et al., and in further view of US 9045724 B2- Roux Dit Buisson.

Regarding claim 17, modified Farrish teaches the invention discussed above in claim 16.  Modified Farrish does teach the gas produced by the external pump or compressor 125 and received by the gas inlet 119 is pulsed or repeatedly turned on and off (Para. [0046], lines 1-3).  However, modified Farrish does not explicitly teach wherein the light sources are configured to be turned on and off at specified time intervals.
For claim 17, Roux Dit Buisson teaches the lighting system 5 is configured to provide the photo synthesizing biomass in suspension in the culture medium with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Farrish and further include a lighting system configured to be turned on and off at specified time intervals as taught by Roux Dit Buisson, because Roux Dit Buisson teaches the e lighting system 5 is configured to provide the photo synthesizing biomass in suspension in the culture medium with a controlled lighting in terms of intensity, wavelength, lighting time and lighting cycles (on and off) of the light sources 30 in a homogeneous manner in the concentration zone 18 (for example each element of volume within the concentration zone 18 may receive essentially the same illumination duration and intensity, Col. 7, lines 4-11) .


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130233779 A1-Farrish and further in views of and US 9003695 B2-Oyler, US 8940531 B2-Seong, and US 20150034539 A1-Farrish.

Claim 20
“the apparatus comprising:  - 21 -a cylindrical container”:  Farrish disclose container 103 can be any vessel capable for holding water (Para. [0034], lines 3-4), therefore, the shape of the container or vessel can vary.
“an inlet assembly configured to receive a liquid and air and provide a mixture of liquid and air near a bottom surface of the cylindrical container via a plurality of outlets arranged in a plurality of circles at different distances from the center of the cylindrical container;”:  Farrish disclose the housing 115 defines a gas inlet 119 for receiving a flow of gas and a set of gas bubble ports 121 for releasing the gas into the container 103 (Para. 0036], lines 5-7).  Further, Farrish disclose gas bubbles and water are allowed into the compartment 109 either through the inlet 119 (Para. [0041], lines 7-8).  Also, Fig. 1 of Farrish disclose the bubbling component 107 contains a plurality outlets (bubble ports 121) which are circular in shape at different distances from the center of container 103.  Farrish disclose container 103 can be any vessel capable for holding water (Para. [0034], lines 3-4), therefore, the shape of the container or vessel can vary.

Regarding claim 20, Farrish teaches the invention discussed above.  However, Farrish does not teach lid configured to cover the container.
For claim 20, Oyler teaches an invention relating to the growth of algae (Col. 1, lines 12-13) and lids (covers) (Col. 2, lines 13-14), which reads on the instant claim limitation of a lid configured to cover the opening of the container.


Regarding claim 20, Farrish teaches the invention discussed above. Farrish does teach the container can be any type capable of holding water, discussed above.  However, Farrish does not explicitly teach an outlet for removing liquid and/or air from the container.  
For claim 20, Seong teaches an outlet 47 for discharging the processing water (Col. 6, line 62), which reads on the instant claim limitation of an outlet for removing liquid from the container.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention and container of Farrish to further include an outlet for removing liquid from the container as taught by Seong, because Seong teaches the outlet 74 is for discharging the processing water containing micro carbon dioxide bubbles (Col. 6, lines 62-63).

Regarding claim 20, modified Farrish teaches the invention discussed above.  Farrish does teach a screen (Para. [0037], lines 1-2).  Farrish teaches the container can be any vessel capable of holding water, therefore, it can be any shape.  Further, 
For claim 20, Farrish (‘539) teaches a plurality of screens (appendages 2502A-2502D) which are positioned parallel to each other (Para. [0174], lines 7-9, Fig. 25), which reads on the instant claim limitation of a plurality of screens parallel to each other disposed in the container.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Farrish (‘779) and further include a plurality of screens parallel to each other disposed in the container and some which may be circular in shape as taught by Farrish (‘539), because Farrish (‘539) teaches planar attachment screen may be attached to a compartment inner surface in a parallel fashion, e.g., applying the screen onto the compartment inner surface much like sheets onto a bed, but using discrete mounting points whereby there is substantially no gap between the attachment screen and the compartment inner surface (Para. [0174], lines 4-8) and Farrish (‘539) teaches FIG. 4D shows a round shaped appendage (Para. [0089], line 7) and other shapes are also possible; appendage cross sections can be any shape in addition to the illustrated shapes (Para. [0089], lines 13-14).  Additionally, the orientation of the circular screens in the container is an obvious design choice (MPEP § 716.02(f)).

claim 20, modified Farrish teaches the invention discussed above.  Modified Farrish teaches the light is configured to shine light down into the container (Para. [0057], lines 3-4, Fig. 4), which is capable of providing direct light to the inside of the container 103 and towards the bubbles in the mixture of liquid and air.  Further, modified Farrish teaches circular screens, discussed above, which are disposed in the inside the container.  However, Farrish does not teach a lid, where a portion of which is transparent or has a transparent surface.
 For claim 8, Oyler teaches invention relating to the growth of algae (Col. 1, lines 12-13) and lids (covers) having different translucence (Col. 2, lines 13-14), which reads on the instant claim limitation of a lid, where a portion of which is transparent or has a transparent surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention and container of Farrish to further include a transparent lid taught by Oyler, because Oyler teaches the covers can have different translucence, meaning one permits greater amounts of light through the cover compared to the other cover where algae can be cultivated in such system within the body of water and under conditions sufficient to promote algae growth (Col. 2, lines 13-17).  Additionally, the placement of the circular screens in the container is an obvious design choice (MPEP § 716.02(f)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL L HOBBS/           Primary Examiner, Art Unit 1799